Case: 10-60931       Document: 00511578901         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 10-60931
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




PADMANABHAN RAGHUNANDHAN,

                                                  Petitioner Cross-Respondent,
versus

OFFICE OF THE CHIEF ADMINISTRATIVE HEARING OFFICER,

                                                  Respondent,

SATYAM COMPUTER SERVICES, LIMITED,

                                                  Respondent Cross-Petitioner.




              Appeals from the United States Department of Justice,
                    Executive Office for Immigration Review,
                  Office of the Administrative Hearing Officer
                                  No. 10B00010




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60931    Document: 00511578901    Page: 2   Date Filed: 08/22/2011



                                 No. 10-60931

      Padmanabhan Raghunandhan petitions for review of an order of the Office
of the Chief Administrative Hearing Officer (“OCAHO”) granting a summary
decision for Satyam Computer Services, Limited (“Satyam), and dismissing Rag-
hunandhan’s claim of citizenship status discrimination and retaliation in viola-
tion of 8 U.S.C. §§ 1324b(a)(i)(B) and 1324(a)(5). Satyam cross-petitions under
8 U.S.C. § 1324b(j), asking that we enforce OCAHO’s final order dismissing Rag-
hunandhan’s claim.
      OCAHO issued a twenty-three page opinion with its order, addressing
every aspect of the case. After reviewing the record, briefs, and applicable law,
we deny Raghunandhan’s petition and grant Satyam’s cross-petition on the basis
of OCAHO’s comprehensive opinion. Raghunandhan has not raised a genuine
issue of material fact that his employment was terminated on the basis of his
status as a U.S. citizen. To the contrary, the record shows that he was termin-
ated because he refused to return to India when Satyam, because of economic
concerns, canceled his temporary assignment as an Onsite Program Manager in
the United States. Raghunandhan contends that Satyam’s action violated his
employment agreement, but any issue of breach of contract is not before us.
      Raghunandhan also contests the denial of his motion to compel discovery,
but OCAHO appropriately denied that motion for failure to comply with the pro-
cedural requirements of 28 C.F.R. § 68.23(b)(4). Consequently, we DENY Rag-
hunandhan’s petition for review of the OCAHO’s order and GRANT Satyam’s
cross-petition seeking enforcement of that order.




                                       2